                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

IN THE MATTER OF:

HANSON MARINE PROPERTIES,
INC., d/b/a Salty Sam’s Marina, as
the owner of a 2017 26’ Beachcat,
Hull Identification Number:
BHT423BCE717,

       Petitioner.                               Case No: 2:20-cv-958-SPC-MRM

_______________________________/

                              OPINION AND ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s

Report and Recommendation. (Doc. 64). Judge McCoy recommends entering

default judgment against all persons and entities that have not filed a claim in

this action by the March 8, 2021 deadline. No objections have been filed, and

the time to do so has expired.

       A district judge “may accept, reject, or modify in whole or in part, the

findings or recommendations made by the magistrate judge.”                      28 U.S.C.

§ 636(b)(1). The district judge “shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
which objection is made.”      Id.   And “[t]he judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions.”

Id.

      After examining the file independently and upon considering Judge

McCoy’s findings and recommendations, the Court accepts and adopts the

Report and Recommendation.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. 64) is ACCEPTED and

         ADOPTED and the findings incorporated herein.

      2. Petitioner Hanson Marine Properties, Inc.’s Unopposed Motion for

         Entry of Final Default Judgment Against All Non-Appearing

         Potential Claimants (Doc. 44) is GRANTED.

      3. The Clerk is DIRECTED to enter a default judgment accordingly.

      DONE and ORDERED in Fort Myers, Florida on June 17, 2021.




Copies: All Parties of Record




                                         2
